Citation Nr: 1446085	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  11-32 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from June 1989 to June 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the Veteran's original claim of service connection for sleep apnea.  The Veteran received notice of the decision and of his appellate rights.  In January 2010, he submitted additional private treatment records to the RO in support of his claim.  Accordingly, the Board finds that, with the submission of additional evidence, the Veteran implicitly expressed timely disagreement with the April 2009 rating decision.  Thus, although the RO readjudicated the pending matter as a claim to reopen, the Board finds the April 2009 rating decision was not final and therefore the current appeal involves the adjudication of an original claim for service connection.

In April 2013, the Veteran presented sworn testimony during a videoconference hearing, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.


FINDING OF FACT

The Veteran's currently diagnosed obstructive sleep apnea is as likely as not related to his military service.


CONCLUSION OF LAW

The Veteran has obstructive sleep apnea that is likely the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2002 & West Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for any condition listed in 38 C.F.R. § 3.303(b).  Any condition not encompassed by Section 3.303 (b) requires a medical nexus.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for the claimed disorder, generally, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Lay evidence can be competent and sufficient to establish the elements of service connection when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau, 492 F.3d at 1377.

Here, the Veteran asserts that he has sleep apnea that began during his military service.  See, e.g., the Board hearing transcript dated April 2014.  The Board has reviewed the record and concludes that the evidence supports a finding that the Veteran's currently diagnosed obstructive sleep apnea is attributable to his active duty service.

The Veteran asserts that he developed sleep apnea during his naval service.  See, e.g., the Board hearing transcript dated April 2014.  To this end, the Veteran's service treatment records (STRs), dated in January 2009 show that he was afforded a sleep study due to complaints of snoring.  The January 2009 polysomnogram report documented the following:  "[s]noring and rare obstructive hypopneas were detected.  Snoring ranged from mild to serve at times and was associated with mild sleep fragmentation (i.e., EEG arousals due to respiratory events not meeting criteria for apneas/hypopneas)."

The Veteran was afforded a VA examination in June 2009, at which time he reiterated his report of snoring and episodes of sleep apnea.  The examiner noted the January 2009 sleep study and further indicated that the Veteran did not have sleep apnea syndrome.  Upon physical examination, the examiner noted that "[t]he uvula and the soft palate are a little longer than usual.  They flop back and forth more than usual; particularly when he breathes . . . one could see why he snores."  See the VA examination report dated June 2009.

Post-service treatment records documented a current diagnosis of obstructive sleep apnea following a second polysomnogram in December 2009.  See the private treatment records dated December 2009.  Moreover, VA treatment records confirm a continuing diagnosis of obstructive sleep apnea.  See, e.g., the VA treatment records dated in November 2010. 

As noted above, the Veteran and his spouse testified that the Veteran's sleep apnea initially manifested during his active duty service and that such has existed since that time.  The Board finds such testimony is both competent and credible, especially with respect to the Veteran's symptomatology during military service.  See Jandreau, 492 F.3d at 1376-77 (lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition, (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional); see also Barr v. Nicholson, 21 Vet. App. 303 (2007) (the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection).  As described above, the Veteran's statements of in-service sleep apnea symptomatology are corroborated by the January 2009 sleep study.  The Board notes that, in contrast to the findings of the June 2009 VA examiner, the January 2009 sleep study did not rule out a diagnosis of sleep apnea.  Rather, the January 2009 report indicated that the Veteran's exhibited snoring and hypopnea symptoms were not severe enough to warrant a diagnosis of sleep apnea.  Moreover, the January 2009 polysomnogram report confirmed that the Veteran was experiencing obstructive hypopneas.  Significantly, a diagnosis of obstructive sleep apnea was confirmed by polysomnogram in December 2009, less than six months after the Veteran's June 2009 military discharge.  See the private treatment records dated December 2009.

The Board has weighed the probative evidence of record, including the Veteran's competent and credible assertions concerning continuing symptomatology.  The Board finds that the evidence is at least in equipoise as to the matter of whether the Veteran's currently diagnosed sleep apnea is traceable to his period of military service.  The benefit-of-the-doubt rule is thus for application.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013).  The Board will resolve this reasonable doubt in the Veteran's favor and conclude that the evidence supports the grant of service connection for obstructive sleep apnea.  See 38 U.S.C.A § 5107 (West 2002).


ORDER

Entitlement to service connection for obstructive sleep apnea is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


